DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2021 has been entered.
 
Drawings
The drawings were received on September 7, 2021.  These drawings have not been entered as they constitute new matter.  These new drawings show subject matter not described in the originally-filed specification, drawings, or claims, and therefore include new matter.
The drawings filed on September 23, 2018 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the retracting end positioned away from a longitudinal axis of the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

[AltContent: textbox (Longitudinal Axis)]Claims 1, 2, 4-15, and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 has been amended to recite that the retracting end is positioned away from the longitudinal axis of the handle.  Such a recitation constitutes new matter as the originally-filed specification, drawings, and claims did not disclose such a limitation.  Furthermore, even if Applicant were to allege that the originally-filed drawings shows such a feature, it is noted that the drawings cannot be assumed to be to scale and therefore any measurements or lines placed on those drawings cannot be assumed to be accurate.  See MPEP §2125.  Finally, as can be seen in Fig. 1 as annotated below, a longitudinal axis of the handle (W) extends through the retracting end (Z).  








The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how the retractor does not have a longitudinal axis (claim 19) if the handle, which includes the retractor, does have a longitudinal axis (claim 1).  Note, in fact, that the retractor can be considered to have multiple longitudinal axes, as each portion of the retractor has at least one longitudinal axis as can be seen in Fig. 1 as annotated below.
[AltContent: textbox (Longitudinal Axis of Handle (W))][AltContent: textbox (Longitudinal Axis of Main Shaft (X))][AltContent: textbox (Longitudinal Axis of Main Shaft (X))][AltContent: textbox (Longitudinal Axis of Supporting Shaft (Y))][AltContent: textbox (Longitudinal Axis of Retracting End (Z))]





Comment Regarding Prior Art
	Note that the claims have not been rejected using prior art because the prior art retractor of Zadeh discloses a retractor wherein a longitudinal axis of the handle extends through the retracting end as can be seen in Fig. 2 as annotated below.

    PNG
    media_image3.png
    254
    437
    media_image3.png
    Greyscale
[AltContent: connector][AltContent: textbox (Longitudinal Axis)]







	Furthermore, if the longitudinal axis were merely just an axis that passes through a point on the lower surface of the handle (as Applicant appears to identify in the new drawing submitted on September 7, 2021) and not a true longitudinal axis, the retractor of Zadeh would satisfy that claim limitation as can be seen in Fig. 2 as annotated below.

    PNG
    media_image3.png
    254
    437
    media_image3.png
    Greyscale
[AltContent: connector][AltContent: textbox (Axis extending through point on bottom surface)]







	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773